352 S.W.3d 369 (2011)
Melissa GUSTAFSON, Appellant,
v.
FULL SERVICE MAINTENANCE CORPORATION and Division of Employment Security, Respondents.
No. ED 96253.
Missouri Court of Appeals, Eastern District, Division Three.
September 13, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied November 14, 2011.
Melissa Gustafson, St. Louis, MO, pro se.
Full Service Maintenance Corp., St. Louis, MO, pro se.
Larry R. Ruhmann, Jefferson City, MO, for Respondent.
Before ROBERT G. DOWD, JR. P.J. and MARY K. HOFF and SHERRI B. SULLIVAN, JJ.

ORDER
PER CURIAM.
Melissa Gustafson ("Claimant") appeals from the decision of the Labor and Industrial Relations Commission ("the Commission") denying her petition for unemployment benefits. Claimant argues the Commission erred: (1) in finding she committed misconduct; (2) in failing to investigate whether Dennis Fahy ("Fahy") committed perjury; and (3) in failing to inquire into Claimant's allegation that Fahy subjected her to abusive conduct and profane language.
*370 We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).